Citation Nr: 1147205	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he currently has bilateral hearing loss that is causally or etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  The remaining issue is being remanded.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").   In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has bilateral hearing loss that began during active service.  In the Veteran's November 1968 enlistment audiological examination, pure tone thresholds, in decibels were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
15
15
10
15
20

The Veteran underwent an audiological examination in April 1972 which indicated some loss of hearing bilaterally although still within the normal range for VA purposes.  Pure tone thresholds, in decibels, were as follows:
                       
HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
        15
        20
20
LEFT
20
        15
        15 
        15
20

Subsequently the Veteran's November 1972 separation examination revealed pure tone thresholds, in decibels as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
15
10
10
10
LEFT
25
20
15
15
10

In addition the examiner noted that the examination revealed evidence of a mild bilateral hearing loss in the lower frequency.

Subsequently, the Veteran was afforded a VA examination in February 2007.  Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
35
45
65
LEFT
25
25
35
50
75

Average pure tone thresholds, in decibels (dB), were 42.5 dB, right and 46.25 dB, left.  Speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 92 percent in the right ear, and 88 percent in the left ear.  The diagnosis was bilateral sensorineural, mild sloping to severe hearing loss.

The examiner noted that the Veteran complained of bilateral hearing loss and tinnitus with an onset of several years which had progressively gotten worse.  The Veteran reported sleeping and working onboard an aircraft carrier below the flight deck for 4 years during service, experiencing jet engine and catapult launch noises.  He was also exposed to compressor noises as an air conditioning mechanic.  The examiner noted a history of driving a gas company construction truck for a year prior to service.  After service the Veteran worked 30 years in a sawmill.  He also hunted and fired guns until 10 years ago.  

The examiner noted that private, service, and VA medical records were reviewed.  The examiner conceded that the Veteran had significant noise exposure in service.  The examiner noted that the 1969 enlistment examination revealed a dip at 6000 Hz in the left ear.  He also noted that the 1972 separation examination revealed no shift.  The examiner opined that it was more likely that the declining hearing loss has been over the years at the saw mill but that some of it occurred in the service.  He also noted that the Veteran hunted every year for several years, and had significant noise exposure from gunfire.

In this instance, the Board notes that there is evidence that the Veteran's bilateral hearing loss began during service.  38 C.F.R. § 3.303(d).  The evidence that supports a nexus consists of the aforementioned in service audiological examination in April 1972 which indicated some loss of hearing bilaterally; and the November 1972 separation examination in which the examiner specifically noted the examination revealed evidence of a mild bilateral hearing loss.  In addition, the VA examiner in 2007 stated that some of the Veteran's hearing loss occurred in service.

Inasmuch as the probative medical evidence in this case relates the Veteran's bilateral hearing loss to noise exposure in service, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.  38 C.F.R. §§ 3.303, 3.385.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the disbursement of monetary benefits.


REMAND

A review of the record discloses a need for further development prior to appellate review of the Veteran's claim for tinnitus.  Specifically, having reviewed the record of evidence, the Board finds that the Veteran should be afforded a VA audiological examination to determine the nature and etiology of his tinnitus.  

The Veteran was afforded VA examination in February 2007.  The Veteran reported experiencing tinnitus several years ago.  He stated that he was exposed to acoustic trauma from working and sleeping under the flight deck of an aircraft carrier as well as from working on air conditioning compressors.  The examiner noted a history of constant bilateral tinnitus.  The examiner noted that the Veteran had slight tinnitus but did not offer any medical opinions regarding the tinnitus.  

Therefore, the Board remands the appeal to allow the Veteran to be provided with an additional VA audiological examination and nexus opinion regarding his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for his tinnitus since February 2007, the date of the last hearing examination on file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant.

2.  After completion of the foregoing, the AMC/RO should schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand should be made available to the examiner for review in connection with the examination.  All audiological findings should be reported.  If current tinnitus is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such tinnitus is causally related to the Veteran's active duty service, including presumed noise exposure during service.  The examiner should note that noise exposure during service is to be presumed.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  In writing his or her report, the examiner should note having reviewed the claims file, to include all related service treatment records.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination or to cooperate with the examiner without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


